 Case 3:20-cv-00089-SMY Document 32 Filed 11/11/20 Page 1 of 6 Page ID #96




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

KEVIN REID, #S05304,                            )
                                                )
                Plaintiff,                      )
                                                )
vs.                                             )       Case No. 20-cv-00089-SMY
                                                )
ILLINOIS DEPARTMENT OF                          )
CORRECTIONS,                                    )
WEXFORD INC., and                               )
JACQUELINE LASHBROOK,                           )
                                                )
                Defendants.                     )

                              MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff Kevin Reid, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center, filed the instant lawsuit pursuant to 42

U.S.C. § 1983 for alleged deprivations of his constitutional rights. He asserts violations of the

Eighth Amendment and seeks monetary damages.

        Following preliminary review under 28 U.S.C. § 1915A, Plaintiff’s Complaint was

dismissed for failure to state a claim for relief. (Doc. 19). He was granted leave to file a First

Amended Complaint, which is now before the Court for review under Section 1915A. Any portion

of a Complaint that is legally frivolous, malicious, fails to state a claim for relief, or requests money

damages from an immune defendant must be dismissed. See 28 U.S.C. § 1915A(b).

                                  The First Amended Complaint

        Plaintiff makes the following allegations in his First Amended Complaint (Docs. 26, 26-

1): Plaintiff suffered hearing loss as a result of prolonged exposure to loud exhaust fans that ran

continuously in June and July 2018 during demolition of a building adjacent to the housing unit in
 Case 3:20-cv-00089-SMY Document 32 Filed 11/11/20 Page 2 of 6 Page ID #97




which he was incarcerated. He notified prison officials and Wexford health care providers on a

daily basis that the noise from the exhaust fans was deafening. After weeks of exposure, he

informed Wexford health care providers of rapidly progressing hearing loss and requested a

hearing test. Wexford health care providers delayed the hearing test for ten months.

        Based on the allegations in the First Amended Complaint, the Court designates the

following claims in this pro se action:

        Count 1:        Eighth Amendment conditions of confinement claim against IDOC,
                        Wexford, and Lashbrook for Plaintiff’s prolonged exposure to loud
                        noise that resulted in hearing loss.

        Count 2:        Eighth Amendment deliberate indifference to serious medical needs
                        claim against Wexford for delaying treatment for Plaintiff’s hearing
                        loss.

Any other claim that is mentioned in the First Amended Complaint but not addressed in this Order

should be considered dismissed without prejudice as inadequately pled under the Twombly

pleading standard. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails

to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim

that is plausible on its face.”).

                                      Preliminary Dismissals

        Plaintiff refers to individuals in his statement of claim who are not named as defendants in

the case caption. Federal Rule of Civil Procedure 10(a) requires the names of all parties to be

included in the case caption. Therefore, any claims intended against the individuals not identified

in the case caption are dismissed without prejudice. See Myles v. United States, 416 F.3d 551,

551–52 (7th Cir. 2005).

        Plaintiff names IDOC as a defendant but it is a state government agency not subject to suit

for money damages under § 1983. See Will v. Mich. Dep't of State Police, 491 U.S. 58, 66-71



                                                 2
 Case 3:20-cv-00089-SMY Document 32 Filed 11/11/20 Page 3 of 6 Page ID #98




(1989); Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012). Therefore, any claims against IDOC

are dismissed.

                                            Discussion

                                              Count 1

       To survive preliminary review under Section 1915A, a Complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P.

8(a)(2), which includes “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly , 550 U.S. 544, 547 (2007). Further, to state a § 1983 claim a plaintiff

must allege that each defendant was personally involved in the deprivation of a constitutional right.

Matz v. Klotka, 769 F.3d 517, 528 (7th Cir. 2014) (“[I]ndividual liability under § 1983 requires

personal involvement in the alleged constitutional deprivation”); see also Pepper v. Village of Oak

Park, 430 F.3d 806, 810 (7th Cir. 2005) (“[T]o be liable under § 1983, the individual defendant

must have caused or participated in a constitutional deprivation.”).

       The Eighth Amendment protects prisoners from being subjected to cruel and unusual

punishment. See Berry v. Peterman, 604 F.3d 435, 439 (7th Cir. 2010). Eighth Amendment

protection extends to conditions of confinement that pose a substantial risk of serious harm,

including health and safety. See Estate of Miller, ex rel. Bertram v. Tobiasz, 680 F.3d 984 (7th Cir.

2012). A prison official may be liable “if he knows that inmates face a substantial risk of serious

harm and disregards that risk by failing to take reasonable measures to abate it.” Farmer v.

Brennan, 511 U.S. 825, 847 (1994).

       Plaintiff does not associate his allegations with any specific Defendant. In a few instances,

he makes allegations collectively against the Defendants. He does not describe what each

Defendant did or failed to do to violate his constitutional rights. Nor does he describe what role,



                                                 3
 Case 3:20-cv-00089-SMY Document 32 Filed 11/11/20 Page 4 of 6 Page ID #99




if any, each Defendant played with regards to the running of the exhaust fans or when and how

each Defendant was notified of the issue. To the extent he seeks to hold the Defendants liable

based on their role as a supervisor and/or employer, there is no respondent superior or “supervisor

liability” under § 1983. See Chavez v. Illinois State Police, 251 F.3d 612, 651 (2001). Absent any

allegations describing what each Defendant did or failed to do in violation of Plaintiff’s

constitutional rights, the claim in Count 1 must be dismissed for failure to state a claim.

                                              Count 2

       Prison officials and medical staff violate the Eight Amendment’s prohibition against cruel

and unusual punishment when they act with deliberate indifference to a prisoner’s serious medical

needs. Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To state a claim, a prisoner must allege

facts suggesting that (1) he suffered from an objectively serious medical condition, and (2) the

defendant acted with deliberate indifference to his medical needs. Id.

       Plaintiff claims Wexford health care providers delayed treatment for his hearing loss.

However, he does not name any specific Wexford health care provider as a defendant. Because

the doctrine of respondeat superior does not apply to actions filed under Section 1983, his claim

against Wexford for the actions or inactions of its employees fails. Jackson v. Illinois Medi–Car,

Inc., 300 F.3d 760, 766 (7th Cir.2002) (“a private corporation is not vicariously liable under

Section 1983 for its employees’ deprivations of others’ civil rights.”). Further, he had not alleged

that any delay in medical treatment occurred as a result of Wexford policies and practices. See

Woodward v. Corr. Med. Serv. of Ill., Inc., 368 F.3d 917, 927 (7th Cir. 2004) (corporation can be

held liable for deliberate indifference if it had a policy or practice that caused the violation).

Accordingly, Count 2 must be dismissed for failure to state a claim.




                                                  4
Case 3:20-cv-00089-SMY Document 32 Filed 11/11/20 Page 5 of 6 Page ID #100




                                           Disposition

       Plaintiff’s First Amended Complaint is DISMISSED without prejudice for failure to state

a claim upon which relief can be granted. Plaintiff is GRANTED leave to file a Second Amended

Complaint on or before December 11, 2020. The Second Amended Complaint is subject to review

pursuant to 28 U.S.C. § 1915A.

       If Plaintiff files a Second Amended Complaint, it is strongly recommended that he use the

civil rights complaint form designed for use in this District. He should label the form “Second

Amended Complaint” and use the case number for this action (No. 20-cv-00089-SMY). Further,

Plaintiff should identify each defendant in the case caption and include sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful

complaint generally alleges “the who, what, when, where, and how ....”), and as much as possible,

include the relevant facts in chronological order, inserting each defendant’s name where necessary

to identify the actors and each defendant’s actions. An amended complaint supersedes and

replaces the original complaint, rendering the original complaint void. See Flannery v. Recording

Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). Therefore, the Court will not accept

piecemeal amendments to the original Complaint – the Second Amended Complaint must stand

on its own, without reference to any previous pleading, and Plaintiff must re-file any relevant

exhibits he wishes the Court to consider. To facilitate Plaintiff’s compliance with this Order, the

Clerk of Court is DIRECTED to mail him a civil rights complaint form.

       If Plaintiff fails to file his Second Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the case will be dismissed with prejudice

for failure to comply with a court order and/or for failure to prosecute his claims. Fed. R. Civ. P.



                                                 5
Case 3:20-cv-00089-SMY Document 32 Filed 11/11/20 Page 6 of 6 Page ID #101




41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal will count as one of Plaintiff’s three allotted

“strikes” under 28 U.S.C. § 1915(g).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: November 11, 2020


                                                      s/ Staci M. Yandle_____
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                  6
